United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-3269
                                ___________

Beck, formerly known as David         *
Wayne Vanderbeck,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
Frank Woods; Dennis Benson; David     *
Crist; Robert Reed; David Wilmus;     *       [UNPUBLISHED]
Wendel Anderson; Linda Harder;        *
Jose Lopez; Mike Seath; Robert        *
Aufderhar; Dan Paskowitz; Kathy       *
Dodge; Winney Mackey; Dr. Ramos,      *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: April 22, 1998
                            Filed: April 24, 1998
                                ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.
       Beck appeals the District Court’s1 order affirming the magistrate judge’s2 denial
of pre-trial motions in his 42 U.S.C. § 1983 (1994) action. We dismiss for lack of
jurisdiction.

        Beck, a Minnesota inmate, sued several prison officials and employees, claiming
deprivation of property, threats, retaliation, and deliberate indifference to medical
needs. Beck filed a motion to strike one defendant’s answer, a motion for writ of
attachment, and a “Motion to Strike Defendant’s Opposition/Pleading.” The magistrate
judge denied these motions, and the District Court subsequently affirmed. On appeal
to this Court, Beck argues that his motions should have been granted.

       As Beck is not appealing from a final decision of the District Court, and the
order appealed from does not qualify as an appealable interlocutory order, we lack
appellate jurisdiction. See 28 U.S.C. §§ 1291, 1292 (1994); Thomas v. Basham, 931
F.2d 521, 523 (8th Cir. 1991) (stating that, generally, appealable order is decision
ending litigation on merits and leaving nothing for court to do but execute judgment);
United States v. Brakke, 813 F.2d 912, 913 (8th Cir. 1987) (per curiam) (noting pre-
trial orders are not final decisions and are not reviewable). Accordingly, we dismiss.
We also deny Beck’s motion for appointment of counsel as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
      2
      The Honorable Arthur J. Boylan, United States Magistrate Judge for the District
of Minnesota.


                                          -2-